Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 September 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General,Paris September the 1st 1782
                        
                        The bearer of my letter, Chevalier de Lambert, a French gentlemen, will do himself the honor to wait upon you, and I beg leave most earnestly to recommend him to your Excellency’s kind patronage.—You know, my dear General, I have ever been averse to the introduction of foreigners in our army, and since I am in France I have been deaf to every application of that sort. In the present instance, however, Chever de Lambert is recommended to me by one to whom I am devoted by every ties of respect and friendship, and yet I could not have brought myself to grant the Comtesse de Tessé’s request had I not been made certain that Chever de Lambert intends to remain in America. So that he may be considered as a countryman, and wholly devotes himself to the service of the United States. I do not wish him to enter into a foreign Corps such as Armand’s Legion, but would request his being placed into some of the lines or one of the regiments of Dragoons. I have written to Gal Lincoln on the subject and would be heartly obliged to your Excellency to have him employed by some of the States in their Continental lines as it has been the case with Mr. Marcellin of Clel Stuard’s regiment. God grant, my dear General, I may be with you before you get this letter! But at all events permit me once more to present you with the heartly assurance of my respect, gratitude and friendship. Happy in your sentiments for me, as well as those which for ever devote me to you, I shall, to the last moment of my life, glory in the name of your best friend, and nothing can exceed the high regard, the warm affection I have the honor to be with, My dear General, Your obedient servant and devoted friend
                        
                            Lafayette
                        
                    